Citation Nr: 0514428	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel







INTRODUCTION

The appellant is a veteran served on active duty from 
(apparently) November 1982 to July 1992 and had subsequent 
Air Force Reserve service.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2005, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
issued.  In essence, the following sequence is required:  
There must be a decision by the RO; the veteran must express 
timely disagreement with the decision (by filing a NOD within 
one year of the date of mailing of notice of the RO 
decision); VA must respond by explaining the basis of the 
decision to the veteran (in a SOC); and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal. See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In her January 2003 NOD, the veteran also disagreed with the 
ratings assigned for multiple sclerosis and for her service 
connected knee disorders.  In August 2003, the RO issued a 
SOC on these issues, and advised her that she had a year from 
the January 2003 date of the letter notifying her of the 
rating decision to file a substantive appeal.  In her January 
2004 Form 9, the veteran specifically addressed only the 
issue of service connection for a back disorder, and did not 
mention the multiple sclerosis and knee claims.  At her 
February 2005 videoconference hearing the veteran also 
clarified that the issue she was pursuing was service 
connection for back disability.  Hence, that is the only 
issue before the Board.  


FINDING OF FACT

A back disorder was not manifested in service and there is no 
competent evidence relating the veteran's back disorder to 
service or to a spinal tap therein.  
CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the December 2002 decision 
denying her claim.  In that decision and in a December 2003 
supplemental SOC, she was notified of the evidence necessary 
to substantiate her claim, and of what was of record.  By 
correspondence prior to the rating on appeal, in April 2002, 
she was notified of the VCAA and how it applied to her claim.  
The April 2002 letter, the August 2003 SOC, and the December 
2003 SSOC, clearly cited the changes in the law brought about 
by the VCAA and implementing regulations, and explained that 
VA would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although she was advised to respond with any new evidence in 
support of her claim within 60 days, she was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Although the veteran 
was not specifically advised to submit everything she had 
pertinent to her claim, she was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if she completed the releases provided, VA 
would assist her in obtaining any records she identified.  
This notice was essentially equivalent to telling her to 
submit everything she had pertinent to the claim.  In January 
2004, she indicated that she had nothing further to submit 
and wished to waive her 60-day waiting period.  In one form 
or another she has received all mandated notice; she is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, the record includes the 
veteran's service medical records and postservice private 
medical records.  VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. Here, the RO arranged for an examination 
in October 2003.  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear to be met.  The veteran is not prejudiced 
by the Board's review of the matter on the merits.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's service medical records include an August 1982 
enlistment examination, and July 1985 and 1986 medical 
examinations that are negative for any complaints, treatment, 
or diagnoses of a back disorder.  December 1988 treatment 
records show that a spinal tap was performed to rule out 
demyelinating disease; at the same time cervical muscle 
spasms were noted.  Follow-up treatment records do not report 
cervical muscle spasms or show any complaints of a back 
disorder.  September 1990, and March 1992 medical 
examinations were also negative for any complaints, 
treatment, or diagnoses of a back disorder.  

Post service medical records include treatment records from 
Kaiser Permanente dated from February 1993 to March 1997.  
The records do not show complaints, treatment, or a diagnosis 
of a back disorder.  

On October 2003 VA examination, the veteran indicated that 
she has had difficulty with her back dating since a spinal 
tap in service.  She had not had any back treatment since the 
spinal tap.  She described daily symptoms of back pain (with 
no flare-ups) that were usually activity related.  She denied 
functional deficits other than having difficulty bending, 
lifting, pushing, or pulling.  The examiner noted that there 
was no evidence in the C-file to suggest a chronic condition 
with regard to the lumbar spine.  Physical examination 
revealed that the veteran walked with a nonantalgic gait.  X-
rays of the lumbar spine revealed minimal degenerative 
changes, primarily at L5-S1.  The impression was low back 
pain with mild degenerative disc disease.  The examiner 
opined that there was insufficient evidence to relate the 
veteran's lumbar spine disorder to the spinal tap in service.  

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



I.	Analysis

As stated above, three threshold requirements must be met to 
establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met; degenerative 
disc disease is diagnosed.  Next, there must be evidence of 
disease or injury in-service.  Here, SMR's are negative for 
any complaints, treatment, or diagnoses of a back disorder, 
but December 1988 treatment notes indicate that that the 
veteran had a spinal tap (the claimed etiology).  The final 
threshold requirement that must be met is that there must be 
competent (medical) evidence of a nexus between the current 
disability and the event (disease or injury) in service.  
Here, there is no competent evidence that the veteran's back 
disability is related to the spinal tap (or any other event) 
in service.  The only competent medical evidence directly 
addressing this matter is the report of the October 2003 VA 
examination, when the examiner opined, essentially that the 
evidence was insufficient to relate a chronic back disability 
to the spinal tap in service.  

The veteran is a layperson, and consequently is not competent 
to establish medical etiology by her own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence. it must be denied.  


ORDER

Service connection for a back disorder is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


